 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The partiesagree as tothe appropriateness of the following unitof employees which we find constitutes an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act: All production and maintenance employees employedat the Employer's Roanoke, Virginia, plant, including truckdrivers,but excluding office clerical employees, head maintenance man, guards,and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RoDOERS took no part in the consideration of the aboveDecision and Direction of Election.Montgomery Ward & Company,Incorporated iandMail Order,RetailDepartment Store,andWarehouse Employees LocalUnion No. 149,AFL-CIO,2Petitioner.Case No. 18-RC-2662.February 20,1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before L. C. Howg, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed .3Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to, represent a unit of all the Employer'smaintenance employees in St. Paul, Minnesota, including the fiveengineers in the boilerroom.The Intervenor, which was the con-tractual representative of the foregoing unit from 1942 to 1954, nowdesires to represent the engineers alone.Both the Employer and thePetitioner contend that only the unit sought by the Petitioner is appro-priate.In view of the history of collective bargaining and estab-lished Board precedent, we find that a maintenance unit is appropriate.The name of the Employer appears as amended at the hearing.2The AFL and CIO having merged after the hearing in the case,we are amending theidentification of the affiliation of the Unions.8 The International (Union of Operating Engineers,Local No.36,AFL-CIO, was per-mitted to intervene on the basis of its showing of interest.115 NLRB No. 81. MONTGOMERY WARD & COMPANY, INCORPORATED511With respect to the Intervenor's request to represent the engineersin a separate unit, the record shows that the engineers are licensedunder State law, do not interchange with the maintenance employees,and work in the boilerroom which is in a separately located area.Although the engineers perform such tasks as burning trash, therecord shows that they devote more than half the time to their prin-cipal powerhouse function of operating and maintaining boilers andchecking gauges.While the engineers are under the supervision ofthe building superintendent, who also directs the work of the main-tenance employees, it is clear that the engineers constitute a func-tionally distinct group with related duties and interests, and may berepresented separately for collective-bargaining purposes if the em-ployees so desire. -Accordingly, we shall direct elections among the following votinggroups of employees at the Employer's St. Paul, Minnesota, opera-tion :(1)All engineers in the boilerroom.(2)Allmaintenance employees including painters, carpenters,electricians,mechanics, office-machine repairmen, pipefitters, andhelpers, but excluding guards, managerial employees, all other em-ployees, and supervisors as defined in the Act 4If a majority of the employees in voting groups (1) and (2) votefor the Intervenor and the Petitioner, respectively, the employees inboth groups will be taken to have indicated their desire to constituteseparate bargaining units, and the Regional Director conducting theelections is directed to issue a certification of representatives to thelabor organization selected, respectively, by the employees in eachgroup for a separate unit, which the Board in such circumstances'findsto be appropriate for purposes of collective bargaining.On theother hand, if a majority of the employees in voting group (1) doesnot vote for the Intervenor which is seeking to represent the engineersin a separate unit, the votes of that group will be pooled with the votesof the employees in voting group (2), and the Regional Director con-ducting the election is instructed to issue a certification of representa-tives to the Petitioner, the only labor organization seeking to representthe pooled group,5 if it is selected by a majority of the employeestherein, which the Board in such circumstances finds to be a singleunit for purposes of collective bargaining c[Text of Direction of Elections omitted from publication.]4 As there is insufficient evidence in the record for a determination of the supervisorystatus of the lead office-machine repairman,head carpenter,and chief electrician,we shallpermit them to vote subject to challenge5In accordance with its wishes, the Intervenor, whose showing is restricted to the engi-neers, has not been accorded a place on the ballot for group (2).6Amerioan Potash&Chemical Corporation,107 NLRB 1418,1426-1427.